UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 28, 2011 METROCORP BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 000-25141 76-0579161 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9600Bellaire Boulevard, Suite252 Houston, Texas 77036 (Address of principal executive offices including zip code) Registrant's telephone number, including area code:(713)776-3876 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 28, 2011, the board of directors of MetroCorp Bancshares, Inc. (the "Company"), upon recommendation of the Company's Governance and Nominating Committee, voted to appoint Daniel B. Wright as a Class I director to fill a vacancy existing on the Company's board of directors, effective immediately.As a Class I director, Mr. Wright will be slated to stand for re-election at the Company's 2011 Annual Meeting of Shareholders. As of the date of this filing, Mr. Wright has not been appointed to a committee of the Company's board of directors, nor has it been determined when, if at all, any such appointment would be made. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METROCORP BANCSHARES, INC. (Registrant) Dated:January 31, 2011 By: /s/GeorgeM. Lee GeorgeM. Lee Executive Vice Chairman, President and Chief Executive Officer
